Case 2:18-cv-16246-KM-MAH Document 45 Filed 08/22/19 Page 1 of 3 PageID: 216



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

MEDICURE INTERNATIONAL, INC..
                                                   )
                       Plaintiff.
                                                   )   C.A. No. 2:18-cv-16246-KM-MAII
               v.                                  )
                                                   )   Document Filed Electronicuth’
GLAND PHARMA LTD..

                       Defendant.


     CONSENT JUDGMENT AND ORDER OF PERMANENT INJUNCTION

               This action for patent infringement having been brought by Plaintiff Medicure

International, Inc (“Plaintiff”) against Defendant Gland Phaima Ltd. (“Defendant”) for

infringement of United Slates Patent No. 6,770,660 (the “Litigated Patent”) by the product

described in Gland’s ANDA No. 206888 (the “Gland Product”);

               Plaintiff and Defendant have agreed to settle all claims arising out of the

pleadings in this action and now consent to this Judgment and Order.

IT IS hEREBY ORDERED, ADJUDGED AND DECREED:

        1.     For purposes of the above captioned action, this Court has jurisdiction over the

parties and subject matter of this action.

       2.      Claim 1-5 of the Litigated Patent are valid and enforceable in all respects.

        3.     All affirmative defenses, claims and counterclaims, which have been or could

have been raised by Defendant in this action with respect to the validity or enforceability of the

Litigated Patent, are dismissed with prejudice.

        4.      Defendant would infringe claims 1-5 of the Litigated Patent by making, selling,

offering to sell, importing and/or using the Gland Product.
Case 2:18-cv-16246-KM-MAH Document 45 Filed 08/22/19 Page 2 of 3 PageID: 217



          5.     Judgment on the basis of infringement by Defendant of claims 1-5 of the Litigated

Patent with respect to the Gland Product is entered in favor of Plaintiff’.

          6.     Defendant is hereby enjoined and estopped during the term of the Litigated

Patent, from making any challenge to the validity or enforceability of the Litigated Patcnt, or

asserting that the Gland Product does not infringe claims -5 of the Litigated Patent.

          7.     Except as authorized or licensed by Plaintiff, Defendant and its officers, agents,

servants, employees, affiliates, successors and all persons in active concert or participation with

Defendant, are permanently enjoined from using. offering for sale, making. selling, or

manufacturing in the United States, or importing into the United States, the Gland Product or

inducing or assisting others to use, offer for sale, make, sell, or manufacture in the United States,

or import into the United States, the Gland Product.

          8.     The foregoing injunctions against Gland shall take effect immediately upon entry

of this Judgment and Order by the Court, and shall continue until the expiration of the Litigated

Patent.

          9.     Any Protective Order entered by the Court in this action shall remain in full force

and effect notwithstanding the conclusion of this action.

           10.   The parties waive all right to appeal from this Judgment and Order.

           II.   Each party is to bear its own costs, expenses, and attorneys’ fees.

           12.   Nothing herein shall prohibit or restrict Defendant from maintaining or filing

Paragraph IV certifications in Gland’s ANDA No. 206888 under 21 U.S.C.

§   3550)(2)(A)(vii)(IV) (as amended or supplemented) and nothing herein shall prohibit or

restrict the Food and Drug Administration from reviewing or approving Gland’s .ANDA

No. 206888.
Case 2:18-cv-16246-KM-MAH Document 45 Filed 08/22/19 Page 3 of 3 PageID: 218




Respectfully submitted.              Dated: August 21, 2019

By:/si Arnold B. Calrnann            By: is! GreRon’ D. Miller
   Arnold B. Calmann                     Gregory D. Miller
     acalrnann@saiber.com                RIVKIN RADLER LLP
   Jeffrey Soos                          21 Main Street, Suite 158
     jsQtsaiber.corn                     Court Plaza South \Vest Wing
                                                            -




   Katherine A. Escanlar                 Flackensack, New Jersey 07601
     kescanlar@saiber.com                Tel: (201) 287-2460
   SuBERLLC                              Fax: (201)489-0495
   One Gateway Center
    10th Floor, Suite 1000               Of Counsel:
   Newark, New Jersey 07102              Chad A. Landrnon
   Telephone: (973) 622-3333             David K. Ludwig
   Facsimile: (973) 286-2465             AXINN, VELTROP &HARKRTDER       LEP
                                         90 State House Square
    Of Counsel:                          Hartford. CT 06103
    Edgar H. Haug                        Tel: (860) 275-3100
      ehaugthaugpartners.corn
    Angus Chen                           Joshua Reisberg
      achenhaugpartners.eorn             AXINN, VELTROP    & HARKRIDER LLP
    Mark Basanta                         114 West 47th Street
      mbasantahaugpartners.com           New York, NY 10036
    HAUG PAWFNEIs LLP                    Tel: (212) 261-5664
    745 Fifth Avenue
    New York, New York 10151             Brendan D. O’Callaghan
    Telephone: (212) 588-0800            AXINN, VELTROP &HARKRIDER LLP
    Facsimile: (212) 588-0500            950 F Street, NW
                                         Washington, DC 20004
    Atton;eis Jar Plaintiff              Tel: (202) 912—4700
    Pvlediciue International, Inc.
                                         .4 tiornevsJbr De/thidunt
                                         Gland Phanna Ltd.

SO ORDERED


Dated:


                                            THE HON. KEVIN MCNUL
                                          UNITED STATES DISTRICT JUDGE
